OPINION
MORRISON, Judge.
This is an appeal from an order entered in a habeas corpus proceeding remanding appellant to custody for extradition.
The warrant of the Governor of Texas reciting that appellant stands charged by information, supporting affidavit, warrant and supporting papers with the crime of murder in the State of Oklahoma was introduced into evidence. The warrant is regular on its face and is sufficient for extradition. The supporting papers found in the record do not overcome the prima facie case presented by the warrant. Ex parte Green, Tex.Cr.App., 415 S.W.2d 464, May 17, 1967; Ex parte Escarrega, Tex. Cr.App., 388 S.W.2d 192. See Article 51.13, V.A.C.C.P., Sec. 8, and the cases collated..
The district judge did not err in granting extradition. The judgment is affirmed.